       2

       3

     4

       5

     6

                                    U1vITED STATES DISTRICT COURT
     8                   ~~       CENTRAL DISTRICT OF CALIFORNIA
     l
     F

 Zo          U1~IITED STATES OF AMERICA,                                           '
                                                                    Case No.~ l — N'w ~3f~ --?i
 Zi                               Plaintiff,
 sa                                                                 ORDER OF DETENTION
                      v.
 13

 I4           ~~'q~ GCcfMt~b ~r~Gu~ G
                     4
 15                              Defendant.
 16

 i~                                                         I.
 ~.8               A.() On motion ofthe Government in a cage
                                                             allegedly involving:
19                   1.() a crime of violence.
20                   2.() an offense with maximum sentence of
                                                             life                 imprisonment or death.
2~..                 3.() a narcotics or controlled substance
                                                              offense with              maximum sentence
22                            often or more years.
23                  4.() any felony -where the defendant
                                                               has been convicted of two or
24                       more prior offenses described above.
2s                  5.() any felony that is not otherwise a
                                                             crime of violence that involves a
26                       minor victim, or possession or use ofa firearm or
                                                                           des~tctive device or
2~                       anY other' darigarous weapon, or a failure to register
                                                                                under 18 US.0
28                       § 2250.
                                   ORDBR OF DBTBNT[ON AF1'BR H6ANING(18US.C.~3142(f))
           CR-94
                                                                                                  Page 1 of4
.,.




                      B~~        On motion by the Government /()on Court's own motion, in a case
             2                   allegedly involving:
             3         \~j pn the further allegation by the Government of:
                           1.~      a serious risk that the defendant will flee.
           5               2.() a serious risk that the defendant will:
           6                  a.()obstruct or attent~pt to obstructjustice.
                             b.()threaten, injure, or intimidate a prospective witness or juror or
                                  attempt to do so.
           9          C.     The Government~'~is/(}is not entitled to a rebuttable presumption that no
        ~.o                  condition or combination ofconditions will reasonably assure the defendant's
       ~~                    appearance as required and the safety ofany person or the community.
       12                                                         II.
       13             A;~ The court finds that no condition or combination of
                                                                              conditions will
       1~                   xeasonably assure:
       15               1.~. the appearance ofthe defendant as required.
       16                 ~~f and/or
       1~              2. ~ the safety of.any person or the community.
       ~.$           B.~ The Court finds that xhe defendant has
                                                                        not rebutted, by sufficient
      l9                    evidence to the cont~a~ry the presumption provided
                                                                               by statute.
      20                                                        ~.
      21 i           The Court has considered;
      22          A.the nature and circumstances of the offan
                                                                se(s) charged, including whether the
      23            offense is a crime of violence, a Federal crime of
                                                                       terrorism, or involves a minor
      24            victim or a controlled substance,firearm,explosive,
                                                                        or destru
                                                                             s uc~ive
                                                                                   i device;
      25         B. t11e weight ofeviidence against the defen
                                                              dant;
      26         C, xhe history and characteristics ofthe
                                                          defendant; and
      29         D.the nature and seriousness ofthe
                                                       danger to any person or to t11e community.
      28

                                        ORDER OF DBTBNTION AI~TSR HBARiNG[18 U.S.C.§814Z(1))
               c~~
                                                                                               Aare 2of4 j
R,~




            1                                                     ~•

            a           The Co~ut~ also has considered all the evidence adduced at the hearing and the
            3           ~ arguments and/or statements of counsel, and the Pretrial Services
            4           Report/recommendation.
            5                            ~                        V.
           6            The Court bases the foregoing findings)on the following:
           ~            ~~) As to flight risk:
           s                    ❑Lack ofbail resources
           9                  ~Refusal to interview with Pretrial Services
       ~.o                      ❑ No stable residence or employment
       ~,z                      a Previous failure to appear or violations or probation,parole, or
       ~.2                          release
       ~.3                      ❑ Ties to foreign counixies
       i4                    ~ Unrebutted presumption[18 U.S.C.§ 3142(e)(2)]
       15                       ~

       16

       17

      18                B~     1~9 t0 dRrigex:

      19                       o I~Tature ofprevious criminal convictions
                                                                                                           ~,
      20                       ❑Allegations in present charging document
      2~.                      ❑Substance abuse
      22                       ❑Already in custody on state ox federal offense
      23                    ~Unrebutted presumption j18 U.S.C. § 3142(e)(2.)J
      24                       ~

      25

      26
      2~            C.        Defendant submitted to detention
      2s
                                        ORDBR OF D6T8NTION APTBR HBARiNG(18 U.S.C.§3142(~j)
                cR-94
                                                                                              Page 3 of4
      i                                                    '~.

      2         A.() The Court finds that a serious risk exists that the defendant will:
      3                1.()obstzvct or attempt to obstructjustice•
      4               2.()attempt to/()threaten, injure or intimidate a witness or juror.
      5        B. The Court bases the foregoing findings)on the following:
      6

      7

      8

      9

     10

     ~1                                                  ~.
 sa            A.IT IS THEREFORE ORDERED that the defendant
                                                                                    be detained prior to trial.
 13           B. IT IS FUR'I'I~ER ORDERED that the defend
                                                                        ant be comrnittsd to the custody
 z~              of the Attorney General for confinement in a
                                                                             corrections facility separate, to
 15              the extent practicable, from persons awaiti
                                                                       ng or serving sentences or being
 Z6              held in custody pending appeal.
 z~           C. IT IS FURTHER ORDERED tha
                                                       t the defendant be afforded reason
                                                                                            able
 18              opportunifiy for private consultation
                                                       with counsel.
 l9           D.IT IS FURTHER QRDERED
                                                that, on order ofa Court ofthe Uni
                                                                                   ted States or
20               on request of any attorney for the
                                                      Government, the person in charge
                                                                                         of the
ai              corrections facility in which the
                                                   defendant is confined deliver the
                                                                                     defendant
22              to a United States marsb~al for
                                                  the purpose of an appearance in
                                                                                    connection
23              Wi ll A COLiI'~ pl'OCP~C~311,g.

24        DATED: S~o~p~~
25
                                                                                         1—
a6
                                                     ALEXANDER F,    KINNON
a~                                                   UNITED STATES MAGI STRATE                     JUDGE
28

                                  ORbBR OF DBTBNTION ANTBR HBARIWG(18 U$C~
      CR-94                                                                  ~314Z(1))
                                                                                                      Page 4 of4
